Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 August, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the following examiner’s amendment was given via email communication (see Office Action Appendix - 02/09/2022). Correction to the amendment is asked in - Printer Query form, used by the publications branch - 02/15/2022.

Amended claims:
1. (Original) A memory system comprising:
a cache memory configured to store a plurality of cache entries; 
a nonvolatile memory; and
a controller configured to evict from the cache memory an eviction cache entry having a target transaction ID by:
when a first waiting entry at a head of a write back wait queue includes a transaction ID that is different from the target transaction ID, performing a write back 
when the first waiting entry at the head of the write back wait queue includes the transaction ID equal to the target transaction ID, performing a write back operation to the nonvolatile memory on the eviction cache entry.
2. (Original) The memory system according to claim 1, wherein performing the write back operation on the cache entry corresponding to the first waiting entry comprises dequeuing the first waiting entry from the write back wait queue.
3. (Original) The memory system according to claim 2, wherein the controller updates the cache entry corresponding to the first waiting entry to have a clean state after performing the write back operation on the cache entry corresponding to the first waiting entry.
4. (Original) The memory system according to claim 2, wherein performing the write back operation on the cache entry corresponding to the first waiting entry further comprises:
after dequeuing the first waiting entry, performing a write-back operation on a cache entry corresponding to a second waiting entry at the head of the write back wait queue when a transaction ID of the second waiting entry is different from the target transaction ID.
5. (Original) The memory system according to claim 1, wherein performing the write back operation on the eviction cache entry comprises performing the write back operation on the eviction cache entry before performing the write back operation on the first waiting entry when a waiting entry corresponding to the eviction cache entry is queued in the write back wait queue after the first waiting entry.
6. (Original) The memory system according to claim 1, wherein performing the write back operation on the eviction cache entry comprises dequeuing the first waiting entry from the write back wait queue when an address of the first waiting entry is equal to an address of the eviction cache entry.

8. (Original) The memory system according to claim 1, wherein the controller is further configured to: 
receive a command, and 
determine the eviction cache entry when a cache miss for the command occurs in the cache memory.
9. (Original) The memory system according to claim 1, wherein the controller is further configured to:
in response to receiving a write command, store a target cache entry in the cache memory and enqueue a waiting entry corresponding to the target cache entry into the write back wait queue, 
wherein each of the target cache entry and the waiting entry comprises a transaction ID and an address of the write command.
10. (Original) A memory system comprising:
a cache memory configured to store a plurality of cache entries;
a nonvolatile memory configured to store data; and
a controller configured to, in response to a command: 
perform a comparison operation comprising comparing a transaction ID of a first waiting entry at a head of a write back wait queue to a transaction ID of an eviction cache entry of the cache memory, 
perform a cache entry determination comprising determining a cache entry in the cache memory according to the comparison result, and 
perform a write back operation comprising performing the write back operation to the nonvolatile memory on the determined cache entry.

when the transaction ID of the first waiting entry is different from the transaction ID of the eviction cache entry, determining a cache entry corresponding to the first waiting entry as the determined cache entry.
12. (Original) The memory system according to claim 11, wherein performing the write back operation further comprises dequeuing the first waiting entry from the write back wait queue when the determined cache entry corresponds to the first waiting entry.
13. (Original) The memory system according to claim 11, wherein the controller is further configured to, in response to the command, repeatedly performs the comparison operation, the cache entry determination operation and the write back operation on successive waiting entries at the head of the write back wait queue.
14. (Original) The memory system according to claim 11, wherein performing the write back operation further comprises marking the determined cache entry as being in a clean state when the determined cache entry corresponds to the first waiting entry.
15. (Original) The memory system according to claim 10, wherein performing the cache entry determination further comprises determining the eviction cache entry as the determined cache entry when the transaction ID of the first waiting entry is equal to the transaction ID of the eviction cache entry.
16. (Original) The memory system according to claim 15, wherein performing the write back operation further comprises dequeuing the first waiting entry from the write back wait queue after performing the write back operation on the eviction cache entry when an address of the first waiting entry is equal to an address of the eviction cache entry. 

a cache memory configures to store a plurality of cache entries;
a nonvolatile memory; and
a controller configured to: 
enqueue a waiting entry corresponding to a cache entry into a write back wait queue when storing the cache entry in the cache memory in response to a write command, and 
perform a write back operation on the cache entry based on the write back wait queue, 
wherein each of the cache entry and the waiting entry comprises a transaction ID of the write command, and
wherein the controller is further configured to: 
when one or more waiting entries at a head of the write back wait queue have respective transaction IDs different from a transaction ID of an eviction cache entry of the cache memory, perform write back operations on one or more cache entries respectively corresponding to the one or more waiting entries and dequeue the one or more waiting entries from the write back wait queue until a transaction ID of the head waiting entry becomes equal to a transaction ID of an eviction cache entry of the cache memory.

18. (Canceled) 
19. (Amended) The memory system according to claim 17, wherein performing the write back operation on the cache entry based on the write back wait queue includes performing the write back operation on the eviction cache entry when the transaction ID of the head waiting entry of the write back wait queue is equal to the transaction ID of the eviction cache entry.
20. (Original) The memory system according to claim 19, wherein performing the write back operation on the eviction cache entry includes dequeuing the head waiting 


Reasons  for Allowance

Claims 1-17 and 19-20 are allowed. 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “A memory system comprising:
a cache memory configured to store a plurality of cache entries; 
a nonvolatile memory; and
a controller configured to evict from the cache memory an eviction cache entry having a target transaction ID by:
when a first waiting entry at a head of a write back wait queue includes a transaction ID that is different from the target transaction ID, performing a write back operation to the nonvolatile memory on a cache entry corresponding to the first waiting entry, and
when the first waiting entry at the head of the write back wait queue includes the transaction ID equal to the target transaction ID, performing a write back operation to the nonvolatile memory on the eviction cache entry”. 
	Prior arts like Tsuchiyama  et al. (US 20150161043 A1) [0064]-[0065] teaches write-back queue and wait queue containing write back transaction. Prior arts also teaches writing data from the head of the queue. Prior arts also teach using transaction ID with I/O operations.
However, prior arts do not teach comparing transaction ID of the write command that is in the head of the write-back queue with a selected eviction entry of the cache and also do not teach writing data from the eviction entry instead of writing the entry from the head if both has same transaction ID and thus break in-order write operation to memory.


Claims 2-9 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
Claims 11-16 are dependent on claim 10 and are therefore allowed due at least to this dependence. 
Claims 19-20 are dependent on claim 17 and are therefore allowed due at least to this dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Mano Padmanabhan can be reached on (571)272-4210. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  


/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138